DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2020 has been entered.
3.  In view of a thorough search and examination of the present application, and in light of the following:
Prosecution history of the instant application;
The summary of an Applicant initiated interview conducted on September 8, 2020;
The Remarks, Amendments and Arguments filed August 26, 2020; 
Prior art searched and reviewed; and 
An update search on prior art conducted in domains (EAST, NPL-ACM, Google, NPL-IEEE, IP Discover, Google Patents, Google Scholar, etc.); 
Claims 1-11 and 21-29 (renumbered to 1-20) are allowed. 
Reasons for Allowable
4. The following is the Examiner's statement of reasons for allowance: 
In the Examiner's Final Office Actions of June 26, 2020, under 35 U.S.C. § 103, the application is rejected as being unpatentable over 
Hwang et al.: “ITEM LOCATION MANAGEMENT USING DISTRIBUTED SENSORS”, (U.S. Patent Application Publication US 20170345085 A1, filed May 31, 2016 and published November 30, 2017, hereafter “Hwang”), in view of 
Takai et al.: “INFORMATION EDITING AND DISPLAYING DEVICE, INFORMATION EDITING AND DISPLAYING METHOD, INFORMATION EDITING AND DISPLAYING PROGRAM, RECORDING MEDIUM, SERVER, AND INFORMATION PROCESSING SYSTEM”, (U.S. Patent Application Publication US 20070036514 A1, filed July 21, 2006 and published February 15, 2007, hereafter “Takai”).

In responses, Remarks filed August 26, 2020 to the above Office Actions of June 26, 2020, the Applicant argued that, with respect to claims 1-11 and 21-29, specifically concerning independent claims, the Applicant argued that “”Accordingly, Hwang discloses providing information to customers "who are searching" for a product.
The Office Action concedes (pp. 5-6) that Hwang does not disclose "pre-storing the obtained information at the device."

FIG. 10 and para. [0124] of Takai are suggested as disclosing "pre-storing the obtained information at the device", and it is suggested that the cited portions of Takai can be combined with the disclosure of paragraph [0013] of Hwang to read on the claimed features.””, and the Applicant continued argued that,
“”… the cited disclosure of Takai merely describes performing a search of a local
storage unit. The Office Action (p. 6) suggests that "performing local search and obtaining search result teaches" pre-storing information at the device.
However, even if this suggestion in the Office Action (that some information is implied to have been pre-stored by Takai) were true (which Applicant does not concede) this implied information of Takai cannot be the same as the "product identification information and in-store location data" of Hwang, which was cited as corresponding to the "obtained information" of claim 1. This is because the "product identification information and in-store location data" of Hwang is obtained responsive to the search, and thus cannot be pre-stored prior to the same search.””.
Based on a detailed review of the above arguments, in view of the claims as currently amended on August 26, 2020 in which amendments made to the claims 1, 7, 27 and 29 has overcome the final rejections submitted June 26, 2020; and the Examiner 
“detecting that a location of a device is within a location of a store or within a threshold distance of the location of the store;
responsive to the detecting, establishing a connection between the device and an intranet associated with the store via a wireless network of the store;
obtaining, via the intranet with the device, information associated with the store;
pre-storing the obtained information at the device;
receiving, with the device, user input for initiating a search after pre-storing the obtained information at the device;
generating, with the device in response to the received user input and using the pre-stored information, at least one of a query completion suggestion or a search result; and
displaying the at least one of the query completion suggestion or the search result in association with the search.”

An update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, etc.) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-
Claims (2-6 and 21-26) (8-11), and (28) are directly or indirectly dependent upon the independent claims 1, 7 and 27, respectively, and are also distinct from the prior arts for the same reason.

After searches on prior art and a thorough examination of the present Application, and in light of the prior art, Claims 1-17 and 19-21 (renumbered to 1-20) are allowed.
Conclusions
5.  Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
6. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KUEN S LU   /Kuen S Lu/
Patent Examiner
  
Art Unit 2156  
March 4, 2021